DETAILED ACTION
Claim Rejections - 35 USC § 112
For claim 5, the claimed “wireless communication unit” is considered to be distinct from the “capsule initiation unit” and capable of being used together to effect the claimed wireless communication.  Therefore the 112b indefiniteness rejection of the prior office action is withdrawn.

Allowable Subject Matter
Claims 1, 3-9, 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed capsule comprising, inter alia, a microcontroller unit configured to perform calculations and determine if the capsule is in the first acceleration period, a second acceleration period or a third acceleration period, by the steps of the microcontroller unit instructing the acceleration sensor to measurement at a first frequency for acceleration data until the acceleration data is determined to be equal to or greater than a first threshold acceleration value at the first acceleration period; the microcontroller unit instructing the acceleration sensor to take measurement at a second frequency at the second acceleration period, and the second frequency is greater than the first frequency and the second acceleration period is less than 5 seconds.
Davenport teaches a “capsule (ingestible sensor pill 101; fig 2; [0042]) configured to navigate through a patient's GI track, comprising a housing (housing 200; fig 2, 2A; [0043]), having a length L (fig 2A shows axis x as the longest dimension), which is a longest dimension of the capsule; an acceleration sensor (three dimensional accelerometer 201; fig 2; [0043]), detecting an acceleration of the capsule in three dimensions at a first frequency at a first period ([0043] describes the sampling rate of the acceleration sensor 201 is set to the “Nyquest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795